Title: To John Adams from James Lovell, 16 May 1778
From: Lovell, James
To: Adams, John


     
      (11)
      Dear Sir
      
       May 16th. 1778
      
     
     As I hinted to you in my letter of yesterday, which goes by a different Vessel from what bears this, Half-pay for 7 years, if they live so long, is granted to the Officers who serve the War out. It was also resolved to give 80 Dollars to the Men in addition to their Land.
     The Commissioners at the Courts of Tuscany Vienna and Berlin are to have plenipotentiary Commissions and not to be restricted to 12 years Treaties of Amity and Commerce. They could only propose and treat but not conclude. And I hope they will not be allowed to make Alliances. Great Caution indeed is to be used in that point. There is but one Power besides France that could tempt me, unless Minheer should incline.
     I presume our Army will now immediately be reformed the Battalions consolidated and the useless Officers dismissed. He, as your Namesake says, will soon put Things to rights, having been obliged to coax almost instead of order in times past. Our Soldiers deserve all praise for their perseverance in hunger and nakedness but the Gemmen have taken improper times to move their schemes of Pension and, will you believe it, Nobility. Some, in a big House, think that there is no Objection to Titles when not hereditary. Does it not look well——Lord chief Justice of Delaware.
     It is reported that Mr. S. A. is coming forward. I assure you we who are here have had consummate drudgery day and night ever since you left us in November. Mr. D is a very good man indeed. I wish he would consent to tarry, but his Estate is continually destroyed by his Friends who are keeping his Enemies in order. I mean the Guards over Burgoynes troops. I hope Mr. Deane will come over. I mean I hope he will not throw himself out of use by resenting an Act of Congress founded on Necessity. I think he is peculiarly calculated for Holland if we have a Com­mission there. Howe is not gone from his Command. It is reported that the Enemy are embarking their heavy Baggage. This if fact is no proof of their quitting. It may be a prudent preparative to coming out against us: a few days will make something certain. The Council which Gates attended in his way to Peeks-kill was finished with great unanimity of Sentiment, and much Cordiality between the great men tho the latter was not expected from some foolish bickerings which had been raised out of Conways Indiscretion, whose Resignation has been accepted.
     I wish you happiness and I think you have the fund for it whether you are now in Paris or a Prisoner in England. Give my Love to your Son and tell him it is Matris Ergo, that he may try his talent at the Phrases which teazed me in my Infancy.
     I hope soon to have from you Sic Canibus Catulos similes, by way of Confession, and some Substitute, more adapted to my Experience than the Cupressi of Tityrus, to mark your Sublimities. Be cautious, however, that you do not hint that you have seen any Thing superior to Philadelphia; unless you are willing instantaneously to forfeit the great Portion you hold of Mrs. Clymars good Opinion.
     Genl. R—— has been from home several Weeks: he has purchased into an Estate about one hundred miles off, near to water Carriage, where is an exceeding rich Lead mine Capable of supplying the Army, and of repaying him in half a year or less. Your affectionate humb servt,
     
      JL
     
    